Citation Nr: 1715139	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  13-10 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for tremors, claimed as due to medication prescribed by the Department of Veterans Affairs for nonservice-connected schizophrenia.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from February 1965 to January 1968.
This matter initially came before the Board of Veterans' Appeals (Board) from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  In that decision, the RO denied compensation under the provisions of 38 U.S.C.A. § 1151 for tremors.

The Board notes that it has previously issued a decision in August 2008 on this matter, wherein the Veteran's claim for compensation under the provisions of 38 U.S.C.A. § 1151 for tremors was denied.  The August 2008 decision is final.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 20.1100 (2016).

The Veteran requested a Board hearing before a Veterans Law Judge (VLJ) at the RO (Travel Board hearing) on his April 2013 substantive appeal (VA Form 9).  He withdrew his hearing request in May 2015 (see May 2015 "Statement in Support of Claim" form (VA Form 21-4138)).

In February 2016, the Board granted the Veteran's petition to reopen the claim for compensation under the provisions of 38 U.S.C.A. § 1151 for tremors.  The underlying claim was remanded for further development.


FINDING OF FACT

In April 2017, the agency of original jurisdiction (AOJ) was notified that the Veteran died earlier that month.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104 (a) (West 2014); 38 C.F.R. § 20.1302 (2016).




REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2016).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2016).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2016).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2016). 


ORDER

The appeal is dismissed.


		
Jonathan Hager
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


